NAME: Mart $858 2:20 Fy 0001 PIRS-MJD Document 22-1 Filed 02/24/20 Page 1 of 1 PagelID #: 365

NUMBER: 12982-104
Federal Correctional Institution
PO. Box 33

___ Terre Haute, IN 47808

 

ro
ie
bd
mo
re
te
a
re
ES
td
rd

 

‘Tuesday, Felsumy 11th, 2020; Houston: v. Lack, 487 U.S.266 (1988)

€12982-104@
U § Distr Court
921 OHIO ST

TI .
Roar Oe ny 47807 RECEIVED

United States

 

 

“ern

FEB 2 ~ 2620

er

RD CYT Oe oe
. US. vee ey oo

UNITED STATES MARSHAL gsm,
PACKAGE SCREENED BY ; Ey y
X-RAY/MAGNETOMETER Nei

 
  
  
   

AVEITESISS COdT HEB ofA] HAy NAN g Af gf galt ta dg afelotdyad gag l daft
Ber MA
